United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2364
                                    ___________

Walter Edward Helgoth,                *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Missouri.
Gene Stubblefield, Superintendent;    *
George Hayes; Kay Crockett,           *          [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                          Submitted: December 6, 2002

                               Filed: December 24, 2002
                                    ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Walter Edward Helgoth appeals the district court’s1 order granting defendants’
motion for summary judgment. Having carefully reviewed the record, we conclude
summary judgment in favor of defendants was proper. Even disregarding the
evidence that Mr. Helgoth challenges as hearsay, there is still no trialworthy issue as


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
to whether he suffered “actual injury” for purposes of his access-to courts claim.
Accordingly, we affirm the district court’s order granting summary judgment. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-